Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to an election made December 8, 2020 in reference to a restriction requirement mailed October 8, 2020. Applicant(s) have elected to examine Group I, consisting of claims 1-12. Claims 13-21 have been cancelled. Claims 1-12 are now pending in this action.

Election/Restrictions
Applicant’s election without traverse of Group I, consisting of claims 1-12 in the reply filed on December 8, 2020 is acknowledged.

Allowable Subject Matter
Claims 1-12 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Examiner has not found any reasonable prior art reference(s) which teaches the features of the claim. In particular, no prior art(s) or combination of prior art reference(s) teach: 
“determining, for transmitting the software update, a first set of one or more values for a set of one or more transmission parameters; wherein the first set of values for the set of .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESTHER B. HENDERSON whose telephone number is (571)270-3807.  The examiner can normally be reached on Monday-Friday 6a-2p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin T. Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ESTHER B. HENDERSON/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        January 29, 2021